Citation Nr: 1815826	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to a respiratory disorder, including sinusitis and rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.


FINDING OF FACT

The preponderance of the evidence is against a finding that sleep apnea is caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as being secondary to respiratory disorder, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for sleep apnea secondary to a respiratory disorder. The reasons for this determination are explained below.

The Veteran claims that her sleep apnea was caused by respiratory disorders, including sinusitis, and the service-connected rhinitis. Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea, which was diagnosed following a September 2008 diagnostic sleep study. She was given a CPAP machine to use while sleeping.

Soon after the sleep study, a VA examiner noted the diagnosis of sleep apnea and wrote that the Veteran had a "long history of sinusitis" and was on medications chronically for this condition.  He concluded, "It is felt that more likely than not the sinusitis has contributed to the patient's obstructive airway disease and is a direct contributor to her sleep apnea."  The Board accords no probative value to this medical opinion.  Although the Veteran has complained about sinus problems, she has not had and does not currently have a diagnosis of sinusitis, as has been documented through clinical findings and examinations during service and post-service. For example, after this medical opinion was submitted, VA had the Veteran examined.  In a February 2009 VA examination report, the examiner confirmed that the Veteran does not have acute or chronic sinusitis. Service connection was denied for sinusitis, and while the Veteran submitted a notice of disagreement, she did not perfect her appeal. Thus, not only does the Veteran not have sinusitis, she is not service connected for sinusitis. Therefore, the Board finds that the 2008 opinion attributing sleep apnea to sinusitis carries no probative value on the adjudication of this claim since the examiner attributed the sleep apnea to a non-service-connected disability and there are objective clinical findings by medical professionals that the Veteran does not have sinusitis. 

In regard to the actual service-connected respiratory disability of rhinitis, both the February 2009 examiner and December 2016 examiner concluded that it was more likely than not that the Veteran's sleep apnea was not related to her rhinitis. The 2009 examiner explained that obstructive sleep apnea is characterized by recurrent episodes of upper airway collapse and rhinitis does not cause or aggravate this process. The 2016 examiner made the same conclusion and also added that obesity is one of the main risks factors for obstructive sleep apnea and the Veteran was categorized as obese.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).Therefore, the Board finds both the 2009 and 2016 medical opinions to be probative and carry much weight in the deciding of this claim. 

For the above reasons, the Board finds that the Veteran's claim for service connection for sleep apnea cannot be granted. While there is evidence of a current disability, the Board finds that there is no connection to a service connected disability. The Veteran's current sleep apnea was not caused or aggravated by her service-connected rhinitis. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for sleep apnea. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for service connection for sleep apnea is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for sleep apnea secondary to a respiratory disorder including sinusitis and rhinitis is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


